276 S.W.3d 909 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Johnnie GATES, Defendant/Appellant.
No. ED 90804.
Missouri Court of Appeals, Eastern District, Division Three.
February 17, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
*910 Jo Ann Rotermund, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Johnnie Gates appeals from his judgment of conviction of and sentence for first-degree assault and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude there is no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).